Citation Nr: 1534640	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2. Entitlement to service connection for back disability, to include as secondary to prostate cancer.

3. Entitlement to service connection for left hand and/or thumb disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2012, the Veteran testified before the undersigned at a hearing held at the Montgomery RO.  A transcript of that hearing is associated with the record.  

The issue of entitlement to service connection for left hand and/or thumb disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran does not assert, and his service personnel records do not show, that he had active service in the Republic of Vietnam.
  
2. The competent, probative evidence does not reflect that the Veteran was exposed to Agent Orange or other herbicides during active duty.

3. The competent, probative evidence does not demonstrate that prostate cancer is related to active duty or manifested to a compensable degree with one year of separation from active duty.

4. The probative, competent evidence does not demonstrate that the Veteran has a current back disability for which service connection may be granted.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in August 2007 and December 2007 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, service personnel records, Social Security Administration records, identified private treatment records, VA examination report, and lay evidence.  

In November 2012, the Board remanded the claims decided herein.  The Board directed that the VA Appeals Management Center (AMC) attempt to independently verify the Veteran's assertion that he was exposed to herbicide agents during active duty.  In this respect, the record shows the AMC requested that the Compensation and Pension Service and Joint Services Records Research Center (JSRRC) attempt to verify the Veteran's assertion, and responses were received from the agencies in May 2013 and June 2013, respectively.  In addition, the Board requested that the AMC obtain additional, identified private treatment records, which are now included in the record.  Further, the Board directed that the AMC schedule the Veteran for VA examinations to determine the nature and etiology of his claimed conditions.  The Veteran underwent VA examination in July 2013.  The VA physician reviewed the Veteran's relevant medical history and lay testimony and completed a physical examination and other appropriate testing.  Additionally, the VA examiner provided opinions with adequate rationale, relying on and citing to the records and evidence reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the July 2013 VA examination and opinions are sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Finally, the Board finds the AMC substantially complied with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned asked the Veteran specific questions concerning the history of his symptoms.  The undersigned also identified the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by a representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative, and neither has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Prostate Cancer

The Veteran asserts that he developed prostate cancer as a result of exposure to Agent Orange during active duty.  Specifically, he contends that while stationed in Frankfurt, Germany, he helped load and unload 55-gallon drums whose labels indicated that they contained Agent Orange.  According to the Veteran, some of the drums were leaking, and he was not wearing protective clothing.  Alternatively, he claims that he experienced symptoms related to a prostate condition after falling off a truck and hitting the ground between his legs during active duty.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, certain disabilities, such as malignant tumors, will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent within one year after service.  

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

First, the Veteran does not assert that he served within the borders of the Republic of Vietnam, and his service personnel records do not reflect such service.  As such, the Board finds he is not entitled to the benefit of the presumption of herbicide exposure.  See Haas, 525 F.3d at 1197.  Rather, his service personnel records indicate that he served primarily at Fort Gordon, Georgia, and in Germany.  With respect to the Veteran's specific assertions regarding exposure, the Board finds probative the May 2013 Compensation Service report, which indicates the Department of Defense list did not show any use, testing, or storage of tactical herbicides in Germany.  According to the report, Germany was not on any supply line transporting tactical herbicides to Vietnam, and it was also highly unlikely that a switchboard operator such as the Veteran would be loading anything onto aircraft.  Moreover, the JSRRC coordinated its research with the National Archives and Records Administration and found the available Army and Air Force historical records did not document any spraying, testing, transporting, storage, or usage of Agent Orange at Rhein Main Air Force Base in Frankfurt, Germany.  Therefore, the Board finds the competent, probative evidence does not demonstrate that the Veteran was exposed to herbicides during active duty.  

Nevertheless, when service connection cannot be granted on a presumptive basis, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the Veteran's service treatment records do not reflect clear complaints of, treatment for, or a diagnosis of prostate cancer.  An October 1971 record indicates the Veteran had symptoms of burning urination, while service treatment records dated in November 1972 reflect diagnoses of testalgia, inguinal hernia, and mild epididymitis.  In this respect, the July 2013 VA examiner found the Veteran's prostate cancer was not related to any in-service genitourinary complaints.  The VA examiner reviewed the service treatment records and found it significant that the October 1971 incident had resolved.  In addition, the November 1972 separation examination was silent for any genitourinary conditions, and the Veteran reported that he was in good health.  Furthermore, physicians did not diagnose prostate cancer until December 2009, 37 years following the Veteran's separation from service.  As such, the VA examiner opined the Veteran's prostate cancer was not caused by, related to, or aggravated by his active duty service.  

Conversely, Dr. D. Harris, a private physician, indicated in an August 2007 letter that it was possible the Veteran's prostate health was due to in-service exposure, to include exposure to Agent Orange.  Here, however, the Board finds the VA examiner's opinion deserves greater probative value than the opinion provided by Dr. Harris.  In this respect, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

First, the VA examiner's opinion was based on a review of the Veteran's relevant medical history and contains a rationale for the opinion, citing to the service treatment records and private treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Second, the Board finds Dr. Harris' opinion was based on the inaccurate factual premise that the Veteran was exposed to Agent Orange during active duty.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Furthermore, the Board finds the language, "it is possible," is inconclusive and speculative.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  Additionally, the Board notes that the 37-year period following the Veteran's separation from service indicates that prostate cancer may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, this prolonged period without complaints of or treatment for prostate cancer is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Finally, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities, such as cancer.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of prostate cancer is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether the Veteran's prostate cancer is related to active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of prostate cancer.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements provided by the Veteran are not competent evidence for purposes of establishing service connection. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for prostate cancer, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Back Disability

The Veteran asserts that he has a current back disability related to active duty.  Specifically, he contends that he fell off a truck during active duty and injured his back.  Alternatively, the Veteran argues that he has a current back disability related to his prostate cancer. 

In this case, the Board finds it determinative that the medical evidence does not demonstrate a clear diagnosis of a back disability during the pendency of the appeal or a recent diagnosis of such a disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

First, the private treatment records do not demonstrate a diagnosis of a back disability during the pendency of the appeal.  Although a June 2006 private treatment record indicates the Veteran had some back pain after lifting up a trailer, the record does not reflect a diagnosis of a back disability.  Likewise, although the Veteran reported back pain associated with a kidney stone in June 2012, the private physician did not diagnose a back disability.  Second, VA examination in July 2013 failed to reveal a diagnosis of a back disability.  The VA examiner noted a history of a back strain in April 1971 as well as low back pain in June 2002 but only provided a general diagnosis of lumbar condition.  Furthermore, X-ray examination in June 2006, December 2011, and July 2013 revealed normal lumbar spine series.  Here, the Board affords the VA examiner's findings significant probative value.  As noted above, the VA examiner reviewed the Veteran's medical history and considered the Veteran's statements.  Additionally, the VA examiner performed a physical examination and did not provide a clear diagnosis of a disability for which service connection may be granted.  Finally, records from the Social Security Administration do not reflect complaints of, treatment for, or a diagnosis of a back disability.  Rather, the records focus on treatment for prostate cancer and hypertension.  The Board is cognizant of the Court's holding in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in July 2007.  Besides the back strain in April 1971, the medical records do not show a clear diagnosis of a back disability.  As such, the Board finds the evidence does not demonstrate a diagnosis of a back disability for service connection purposes. 

The Board acknowledges the Veteran's assertions that he suffers from back pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno, 6 Vet. App. at 469 (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  However, a back disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose such a disability, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the VA examiner; however, after considering the Veteran's statements, performing a physical examination, and reviewing the medical records, the VA examiner did not provide a clear diagnosis of a current disability for which service connection may be granted.  In addition, the clinical evidence does not support a competent diagnosis of a back disability at any time immediately prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a back disability.  

Without evidence of a diagnosis of a current back disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for back disability, to include as secondary to prostate cancer, is denied.


REMAND

The Veteran underwent VA examination in July 2013 in connection with his claim for a left hand and/or thumb disability.  After physical examination, the VA examiner initially found there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left hand or left thumb condition.  In addition, the VA examiner found the service treatment records were silent for any left hand or left thumb condition.  Upon review, the Board finds the July 2013 VA examination and opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a remand is necessary to ensure compliance with the terms of the November 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  First, the VA examiner eventually provided a diagnosis of mild arthritic changes in the DIP joint of the left fifth digit but did not provide an etiological opinion for this finding.  Second, a September 1972 service treatment record indicates the Veteran injured his left thumb.  Thus, in order to satisfy VA's duty to assist, the Board finds remand is warranted in order to obtain an addendum opinion with respect to the etiology of any left hand and/or thumb disability.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file, to include a copy of this Remand, to the July 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of any current left hand and/or thumb disability.  After review of all the evidence, including the service treatment records, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left hand or left thumb disability began in service, was caused by service, or is otherwise related to service.  The examiner should specifically address the July 2013 diagnosis of mild arthritic changes in the DIP joint of the left fifth digit and the September 1972 service treatment record showing the Veteran injured his left thumb.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

2. Then, re-adjudicate the claim of entitlement to service connection for left hand and/or thumb disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


